Citation Nr: 1730591	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James A. Wardell, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


(The issues of entitlement to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, claimed as secondary to service-connected lumbosacral spine degenerative disc disease, and entitlement to service connection for bilateral lower extremity neuropathy, claimed as secondary to service-connected lumbosacral spine degenerative disc disease, are addressed in a separate decision.)  


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which originally had jurisdiction over this appeal, and St. Petersburg, Florida, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In June 2015, the Board remanded the claim of entitlement to TDIU for further development.  In September 2015, the Board granted service connection for bilateral hearing loss.  The claim for entitlement to TDIU was remanded again.  An October 2015 rating decision effectuated the grant of service connection for bilateral hearing loss, assigning a noncompensable rating, effective November 19, 2009.  In February 2016, the Veteran filed supplemental claims for service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, and for bilateral neuropathy, as secondary to service-connected lumbosacral spine degenerative disc disease.  He underwent VA examinations for these disabilities in May 2016 and provided testimony in support of the claims at a Travel Board hearing, before another VLJ, in February 2017.  As these issues are inextricably intertwined (see Harris v. Derwinski, 1 Vet. App. 180, 183 1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered), with the current claim of entitlement to TDIU, the Board remanded the TDIU claim in June 2016 for readjudication following initial adjudication of the supplemental service connection claims filed.  That development has now been completed and is summarized in detail below.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

As already noted, the claims of entitlement to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, and for bilateral neuropathy, as secondary to service-connected lumbosacral spine degenerative disc disease, are the subject of a separate decision of the Board.  That separate decision will be issued concurrently with this decision.  In the separate Board decision, service connection is granted for an acquired psychotic disorder as secondary to the service-connected lumbosacral spine disorder.  The claim of service connection for bilateral neuropathy is remanded for additional development.  

The adjudication of the TDIU claim must be deferred again pending completion of the proposed development.  Harris, supra.  Moreover, there is a potential change in the Veteran's combined disability rating resulting from the Board's grant of service connection for an acquired psychiatric disorder, which will be initially rated when the Board decision is implemented by the AOJ.  It is also noted that in a December 2016 rating decision, service connection for tinnitus was granted and a 10 percent rating was assigned, effective October 28, 2016.  This grant and assignment of a compensable rating could also result in a change in the combined disability rating.  See Bernard v, Brown, 4 Vet. App. 384 (1993).  

Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues are readjudicated.  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of entitlement to a TDIU following completion of the development directed in the separate Board decision issued concurrently with this remand, to include any other development deemed necessary, and readjudication of all remanded issues.  The readjudication of TDIU must reflect consideration of all the evidence of record, to include consideration of any changes in the combined disability rating resulting from Board and RO decisions granting service connection/ratings for additional disabilities.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

